DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on12/17/2021 has been entered.

-Claims 1, 5, 6, 9 and 10 have been amended.
-Claims 11-17 are newly added. No claims are cancelled.
-Rejection under 35 USC 112(b) of claims 1, 3-6 and 8-10 has been withdrawn based on the claim amendments.
-Claims 1-17 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed on 12/17/2021 have been considered.
Applicant states on page 11 of the Remarks that Gennaro [para.0042] provides a key derivation scheme and therefore does not teach recovering from said first token said first tenant secret key stored in said first token. Examiner respectfully disagrees 
With respect to the newly cited feature of “using the first tenant secret key for the second tenant to perform a cryptographic operation on behalf of the second tenant” and with respect to claim 5, Applicant’s arguments are moot in view of the newly cited reference of Haeger.
With respect to the arguments regarding claim 6, the new rejection relies on Haeger and therefore Applicant’s arguments are moot.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3, 4-10, 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gennaro et al (US Pub.No.2009/0225986) in view of Hamel et al (US Pub. No.2018/0062835) and Roche et al (US Patent No.9,774,586) and further in view of Haeger et al (US Pub.No. 2014/0122866).
Re Claim 1. Gennaro method of securely using, by a second tenant, a first tenant secret key stored under an encrypted form in a first token of a first tenant identified by a  An integer-valued secret key s in Zq is chosen.  A given node having the identity ID is provided with the secret key SID=H(ID)s in G1, since an integer multiple of a value from the cyclic group will also be contained within the cyclic group.  In addition to calculating a secret key for each node, shared keys for communication between two nodes are required such that communication between the nodes is not required in order to exchange the shared keys.  The shared key between two nodes with identities ID1 and ID2 is K=e(H(ID1), H(ID2))s in G2.  Therefore, the shared keys are contained in the second cyclic group to which the first cyclic group can be mapped by definition.  The individual nodes can compute the appropriate shared key independently by setting K=e(SID1, H(ID2)) or K=e(H(ID1), SID2) i.e., knowing its own secret key and the hash function value at the identity of the other node and performing the appropriate mapping to the second cyclic group ) [Gennaro, para.0033-0034], wherein each tenant is identified by a tenant identifier (i.e. A given node having the identity ID) [Gennaro, para.0033], wherein each tenant identifier comprises a first value (i.e. The identity of a given node corresponds to the path from the root node in the tree to that node), when said tenant is allowed to use a secret key of a parent tenant identified by a parent tenant identifier (i.e. In a hierarchical scheme, an internal node will provide its children with values that are a linear combination of its own values, which are linear combinations of the master secret keys) [Gennaro, para.0019], said parent tenant identifier, appended before said first value (i.e. The identity of a given node corresponds to the path from the root node in the tree to that node.  This path can be represented by a vector 108 that lists the branch or fork that is taken at every node in the hierarchy to reach a specific intermediate node or leaf node.  For example, the identity of a node at level i is a vector with components (I1,.  . . , Ii) where each Ii is an integer between 1 and the branching factor of the tree, i.e., the number of route choices at any given node in the hierarchy) [Gennaro, para.0017], and said first token has been generated from said first tenant identifier (i.e. The shared key between two nodes with identities ID1 and ID2 is K=e(H(ID1), H(ID2))s in G2 ) [Gennaro, para.0034, ID1 is the first tenant identifier] and the first tenant secret key  (i.e.  The individual nodes can compute the appropriate shared key independently by setting K=e(SID1, H(ID2)) or K=e(H(ID1), SID2)) [Gennaro, para.0034, SID1 is the first tenant secret key] encrypted with said first tenant identifier and encrypted with a first tenant customer master key key (i.e. the secret key SID=H(ID)s) [Gennaro, para.0033, s is interpreted as the customer master key], 
	Gennaro does not explicitly disclose whereas Hamel does: said first tenant customer master key having been derived from said first tenant identifier and a secure domain master key (i.e. the creation of a new tenant master key and the first request to encrypt it causes the customer KRS to pick a customer key ID/customer key to use, and then tells the KMS which customer key ID it used to encrypt the tenant master key) [Hamel, para.0049], (i.e. Decrypting the secure repository data requires decrypting the encrypted tenant master key with the customer key, decrypting the encrypted tenant service key with the tenant master key, and finally decrypting the secure data with the tenant service key) [Hamel, para.0030, Note: Hamel’s tenant service key is mapped to the claimed tenant secret key, Hamel’s tenant master key is mapped to the claimed the first tenant master key, Hamel’s customer key is mapped to the claimed secure domain master key], said method comprising the following steps performed by a secure device: storing said secure domain master key (i.e. The customer key is stored in a remote hardware security module) [Hamel, para.0030],
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Gennaro with Hamel for securely storing data is scaled to multiple customers and redundancy is incorporated to improve reliability and speed among other factors [Hamel, para.0116].
Gennaro in view of Hamel does not explicitly disclose whereas Roche does: and said secure device, on request of a second tenant identified by a second tenant identifier: getting a first tenant identifier of said first tenant from said first token, checking if the first tenant identifier is a prefix of or is equal to said second tenant identifier (i.e. in response to the authorization request, AUTH server 180 processes the authorization request, and if validated (i.e. access token is not revoked and expired), generates/transmits an AUTH token to cloud storage server 160 via transaction 240 to allow the requested client to determine whether the user is allowed to access the particular resource within that particular tenant…………………………in response to receiving the AUTH token, at block 241 cloud storage server 160 is configured to determine whether to allow or deny an authenticated/authorized user to access the particular resource within that particular tenant based on information contained in the AUTH token associated with that user.  As used herein, an "authenticated/authorized user" refers to a user associated with an AUTH token that was authenticated and authorized by an AUTH server to access one or more tenants.  According to one embodiment, cloud storage server 160 determines whether to allow or deny the authenticated /authorized user access by extracting and/or decrypting information from the AUTH token.  Continuing on with the above example, cloud storage server 160 extracts information from the AUTH token which includes, but is not limited to, the set of one or more tenants associated with the authenticated/authorized user,………….. Cloud storage server 160 then determines whether the AUTH token contains the first tenant, the first role, and the authorized access privilege obtained from the RBAC database.  If so, cloud storage server 160 allows the user 210 to access the particular resource) [Roche, col. 13-14], (i.e. If a user represented by token object 510 is a member of multiple tenants, token object 510 will include one or more pointers linking with multiple tenant objects 520, each defining specifically one of the tenants of which the user is a member.  For each of the tenants represented by the respective tenant object, the corresponding tenant object includes pointers linking with one or more role objects 530, where each of the role objects 530 defines a specific role within the tenant that the user has.  In one embodiment, if a tenant is a child tenant of another tenant as a parent tenant, the child tenant object includes a parent tenant property storing a parent tenant ID identifying the parent tenant, ) [Roche, col.26, last 3 lines, col.27], 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Gennaro in view of Hamel with Roche in order to define dynamic access control configurations that can be used to supersede or override the static access control settings, for example, temporarily for a period of time.  An application authorization profile, a tenant authorization profile, or a combination of both can be utilized for the purpose of dynamic configuration of access control [Roche, col.3, last 6 lines].
 Gennaro further discloses: when said first tenant identifier is a prefix of or is equal to said second tenant identifier, recovering from said first token said first tenant secret key stored in said first token (i.e. the secret keys of all the intermediate nodes (up to level L, i.e., parents of leaf nodes, are derived using the subset-based scheme described above.  Let <I1, .  . . ,IL>; be the parent of a leaf node and let R=[K1, .  . . Kn] be the secret keys it holds.  Let ID=H(I1, .  . . , IL+1) be the hash of the identity of one of its leaf nodes, then this node receives the values Si=IDKi) [Gennaro, para.0042].
Gennaro in view of Hamel and Roche does not explicitly disclose whereas Haeger does: and using the first tenant secret key for the second tenant to perform a cryptographic operation on behalf of the second tenant (i.e. crypto proxy 104 can generate a "public link" to a particular file that points to crypto proxy 104 (rather than to cloud storage server 108). The public link can be, e.g., a web URL. The owner of the file can then share the public link with an intended recipient (e.g., someone inside or outside of private network 106). When the recipient accesses the public link, crypto proxy 104 can retrieve the encrypted file from cloud storage server 108, decrypt the file using the appropriate decryption key, and send the decrypted file to the recipient) [Haeger, para.0024,0034].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Gennaro in view of Hamel and Roche with Haeger because the file owner does not need to provide his/her decryption key to the recipient into order to share the file through the cloud storage service, and the recipient can easily download the shared file without having to deal with manually decrypting the file [Haeger, para.0025].
Re Claims 9 and 10. These claims recite features to those in claim 1 and therefore they are rejected in a manner similar to the rejection of claim 1.
Re Claims 3 and 12. Modifed Gennaro discloses the features of claims 1 and 10, Roche further discloses: comprising, prior to said checking, an authentication by the secure device of said second tenant requesting the use of said first tenant secret key (i.e. Authentication module 184 determines whether the user is authenticated to access the requested tenant) [Roche, col. 16, ll.36-40]. 
 	The same motivation to modify with Roche, as in claim 1, applies.
Re Claims 4 and 13. Modifed Gennaro discloses the method of claims 1 and 10, Gennaro in view of Hamel further discloses: wherein recovering said first tenant secret key comprises: recovering said first tenant customer master key of said first tenant from said first tenant identifier stored in the first token and from said secure domain master key, obtaining the first tenant secret key of the first tenant by decrypting with the recovered first tenant customer master key (i.e. A customer master key is determined based at least in part on the data requested to be retrieved, e.g. the Tenant Master Key needed to perform the decryption.  In some embodiments, the hardware security module is located remotely in a KRS system not physically local to a KMS system.  In 286, the encrypted tenant master key is caused to be decrypted using a customer key.  For example, the encrypted tenant master key is caused to be decrypted using a customer key by sending a request to a Customer HSM to perform decryption of the tenant master key.  In some embodiments, an encrypted tenant master key is decrypted after being retrieved from the key database sent encrypted to the customer HSM and then returned in a decrypted format.  In 288, an encrypted tenant service key is decrypted using the decrypted tenant master key.  In 290, the data is decrypted using the decrypted tenant service key) [Hamel, para.0050].
Gennaro further discloses: said encrypted first tenant secret key of said first tenant stored in the first token (i.e. The individual nodes can compute the appropriate shared key independently by setting K=e(SID1, H(ID2)) or K=e(H(ID1), SID2) i.e., knowing its own secret key and the hash function value at the identity of the other node and performing the appropriate mapping to the second cyclic group ) [Gennaro, para.0033-0034].  
	The same motivation to modify with Hamel, as in claim 1, applies.
Re Claims 5 and 14. Modified discloses claims 1 and 10, Haeger further discloses wherein said request of the second tenant is using said first tenant secret key of said first tenant to perform a decryption of a secret of said first tenant encrypted with said first tenant secret key, and using the first tenant secret key to perform a cryptographic operation on behalf of the second tenant comprises: decrypting said secret with said first tenant secret key, sending said decrypted secret to said second tenant (i.e. crypto proxy 104 can generate a "public link" to a particular file that points to crypto proxy 104 (rather than to cloud storage server 108). The public link can be, e.g., a web URL. The owner of the file can then share the public link with an intended recipient (e.g., someone inside or outside of private network 106). When the recipient accesses the public link, crypto proxy 104 can retrieve the encrypted file from cloud storage server 108, decrypt the file using the appropriate decryption key, and send the decrypted file to the recipient) [Haeger, para.0024].
The same motivation to modify with Haeger, as in claim 1, applies. 
Re Claims 6 and 15. Modifed Gennaro discloses the features of the claims 1 and 10, Haeger further discloses: wherein said request of the second tenant is using said first tenant secret key of said first tenant to perform a transciphering of a secret of said first tenant encrypted with said first tenant secret key, and using the first tenant secret key to perform a cryptographic operation on behalf of the second tenant comprises: 
obtaining a second token generated for the second tenant from said second tenant identifier and from a second tenant secret key (i.e.  crypto proxy 104 can receive information identifying the user that is requesting the download (e.g., a user ID and associated security credentials). Crypto proxy 104 can use this information to authenticate (via, e.g., authentication component 116) the user's identity (in order to retrieve the user's decryption key) and/or determine whether the user is authorized to download the file from cloud storage server 108) [Haeger, para.0032],
 and decrypting said encrypted secret with said first tenant secret key (i.e.  rypto proxy 104 can allow a user to share unencrypted versions of his/her cloud-stored files with others (even though the files are stored in an encrypted state in remote storage 112). In particular, crypto proxy 104 can generate a "public link" to a particular file that points to crypto proxy 104 (rather than to cloud storage server 108). The public link can be, e.g., a web URL. The owner of the file can then share the public link with an intended recipient (e.g., someone inside or outside of private network 106). When the recipient accesses the public link, crypto proxy 104 can retrieve the encrypted file from cloud storage server 108, decrypt the file using the appropriate decryption key, and send the decrypted file to the recipient. Thus, the file owner does not need to provide his/her decryption key to the recipient into order to share the file through the cloud storage service, and the recipient can easily download the shared file without having to deal with manually decrypting the file) [Haeger, para.0025], 
 	The same motivation to modify wit Haeger, as in claim 1, applies.
 	Gennaro further discloses: a second tenant secret key encrypted with said second tenant identifier and with a second tenant customer master key (i.e. the secret key SID=H(ID)s) [Gennaro, para.0033, s is interpreted as the customer master key], 
 	Gennaro does not explicitly disclose whereas Hamel does: said second tenant customer master key having been derived from said second tenant identifier and a secure domain master key (i.e. the creation of a new tenant master key and the first request to encrypt it causes the customer KRS to pick a customer key ID/customer key to use, and then tells the KMS which customer key ID it used to encrypt the tenant master key) [Hamel, para.0049], (i.e. Decrypting the secure repository data requires decrypting the encrypted tenant master key with the customer key, decrypting the encrypted tenant service key with the tenant master key, and finally decrypting the secure data with the tenant service key) [Hamel, para.0030], 
Hamel further discloses: recovering a second tenant customer master key of said second tenant from said second tenant identifier stored in the second token and from said secure domain master key, obtaining said second tenant secret key of the second tenant by decrypting with the recovered second tenant customer master key said encrypted second tenant secret key of said second tenant stored in the second token (i.e. A customer master key is determined based at least in part on the data requested to be retrieved, e.g. the Tenant Master Key needed to perform the decryption.  In some embodiments, the hardware security module is located remotely in a KRS system not physically local to a KMS system.  In 286, the encrypted tenant master key is caused to be decrypted using a customer key.  For example, the encrypted tenant master key is caused to be decrypted using a customer key by sending a request to a Customer HSM to perform decryption of the tenant master key.  In some embodiments, an encrypted tenant master key is decrypted after being retrieved from the key database sent encrypted to the customer HSM and then returned in a decrypted format.  In 288, an encrypted tenant service key is decrypted using the decrypted tenant master key.  In 290, the data is decrypted using the decrypted tenant service key) [Hamel, para.0050],  
The same motivation to modify with Hamel, as in claim 1, applies.
Gennaro further discloses: encrypting said decrypted secret with said second tenant secret key of said second tenant (i.e.  The individual nodes can compute the appropriate shared key independently by setting K=e(SID1, H(ID2)) or K=e(H(ID1), SID2)),sending said secret encrypted with said second tenant secret key to said second tenant (i.e. establishing a shared key from communication between two intermediate nodes by evaluating the polynomial at one of the intermediate node using values corresponding to the other intermediate node.  In one embodiment, a key distribution center disposed at the root node in the hierarchy is used to identify the polynomial) [Gennaro, para.0012, implies that the shared key is transmitted to the intermediate nodes].  
Re Claims 7 and 16. Modifed Gennaro discloses the features of claims 5 and 14, Gennaro further discloses wherein said secret is a shared secret key of the first tenant (i.e. In addition to calculating a secret key for each node, shared keys for communication between two nodes are required such that communication between the nodes is not required in order to exchange the shared keys.  The shared key between two nodes with identities ID1 and ID2 is K = e(H(ID1),H(ID2))s in G2) [Gennaro, para.0034].  
Re Claims 8 and 17. Modifed Gennaro discloses the the features of claims 4 and 14, Gennaro further discloses: wherein the second tenant has a secret and wherein using said first tenant secret key of said first tenant is performed for said second tenant requesting an encryption of said secret with said first tenant secret key, and comprises: encrypting said secret of the second tenant with said first tenant secret key (i.e. the secret keys of all the intermediate nodes up to level L, i.e. parents of leaf nodes, are derived using the subset-based scheme described above. Let<I1,. . . ,IL>; be the parent of a leaf node and let R= [K1, .  . . Kn] be the secret keys it holds.  Let ID= H(I1, .  . . , IL+1) be the hash of the identity of one of its leaf nodes, then this node receives the values Si=IDKi) [Gennaro, para.0042], sending said encrypted secret of the second tenant to said second tenant (i.e.  an internal node will provide its children with values) [Gennaro, para.0019].  

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gennaro, Hamel, Roche and Haeger as applied to claims 1 and 10, and further in view of Khot et al (US Pub.No.2016/0350091).

Re Claims 2 and 11. Modifed Gennaro discloses the features of claims 1 and 10, Gennaro in view of Hamel and Roche do not explicitly disclose whereas Khot does: wherein said first values are generated at random (i.e. Within the platform 30 each tenant is identified by a unique Tenant ID (a random Universal Unique Identifier).  These Tenant IDs are stored in storage 96.  Each event contains this tenant information embedded in it) [Khot, para.0103].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Gennaro in view of Hamel, Roche and Haeger with Khot because it yields the expected result of ensuring universal unique Tenant IDs. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOURA ZOUBAIR whose telephone number is (571)270-7285.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOURA ZOUBAIR/Primary Examiner, Art Unit 2434